 

Exhibit 10.1

FIRST AMENDMENT TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT to Amended and Restated Loan and Security Agreement (this
“Amendment”) is entered into as of November 6, 2019, by and between HERITAGE
BANK OF COMMERCE (“Bank”), and QUICKLOGIC CORPORATION (“Borrower”).

Recitals

A.Bank and Borrower have entered into that certain Amended and Restated Loan and
Security Agreement dated as of December 21, 2018 (as the same may from time to
time be amended, modified, supplemented or restated, the “Loan Agreement”).

B.Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C.Borrower has requested that Bank amend the Loan Agreement to (i) extend the
Revolving Maturity Date, and (ii) make other revisions to the Loan Agreement as
more fully set forth herein.

D.Bank has agreed to so amend certain provisions of the Loan Agreement, but only
to the extent, in accordance with the terms, subject to the conditions and in
reliance upon the representations and warranties set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2.Amendments to Loan Agreement.

2.1Section 1 (Definitions and Construction).  The following term and its
respective definition hereby is amended and restated in its entirety in Section
1.1 of the Loan Agreement as follows:

“Revolving Maturity Date” is September 28, 2021.

2.2Section 2.3 (Interest Rates, Payments, and Calculations).  Section 2.3(a) of
the Loan Agreement hereby is amended and restated in its entirety to read as
follows:

“(a)

Interest Rates.  Except as set forth in Section 2.3(b), the Advances shall bear
interest, on the outstanding Daily Balance thereof, at a rate per annum equal to
the greater of (i) one half of one percentage point (0.50%) above the Prime
Rate, or (ii) five and one half of one percentage points (5.50%).”

 

3.Limitation of Amendments.

3.1This Amendment is effective for the purposes set forth herein and shall be
limited precisely as written and shall not be deemed to (a) be a consent to any
amendment, waiver or modification

 

--------------------------------------------------------------------------------

 

of any other term or condition of any Loan Document, or (b) otherwise prejudice
any right or remedy which Bank may now have or may have in the future under or
in connection with any Loan Document.

3.2This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4.Representations and Warranties.  To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3The organizational documents of Borrower delivered to Bank on the Closing
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

4.4The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or (d)
the organizational documents of Borrower;

4.6The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

4.7This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5.Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6.Ratification of Amended and Restated Intellectual Property Security
Agreement.  Borrower hereby ratifies, confirms and reaffirms, all and singular,
the terms and conditions of a certain Amended and Restated Intellectual Property
Security Agreement dated as of December 21, 2018 between

2

--------------------------------------------------------------------------------

 

Borrower and Bank, and acknowledges, confirms and agrees that said Amended and
Restated Intellectual Property Security Agreement (a) contains an accurate and
complete listing of all Intellectual Property (as defined therein) and (b) shall
remain in full force and effect.

7.Effectiveness.  This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, and (b)
Borrower’s payment of all Bank Expenses due and owing as of the date hereof,
which may be debited from any of Borrower’s accounts at Bank.

[Balance of Page Intentionally Left Blank]

 

3

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK

 

BORROWER

 

 

 

 

 

 

 

HERITAGE BANK OF COMMERCE

 

QUICKLOGIC CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Karla Schrader

 

By:

 

/s/ Sue Cheung

Name:

 

Karla Schrader

 

Name:

 

Sue Cheung

Title:

 

Vice President

 

Title:

 

VP Finance and Chief Financial Officer

 

 

 

[Signature Page to First Amendment to Amended and Restated Loan and Security
Agreement]

 

 

 

--------------------------------------------------------------------------------

 

Corporation Resolutions and Incumbency Certification

Borrower:QUICKLOGIC CORPORATION

 

I, the undersigned Secretary or Assistant Secretary of QUICKLOGIC CORPORATION
(the “Corporation”), HEREBY CERTIFY that the Corporation is organized and
existing under and by virtue of the laws of the State of Delaware.

I FURTHER CERTIFY that attached hereto as Attachments 1 and 2 are true and
complete copies of the Certificate of Incorporation, as amended, and the Bylaws
of the Corporation, each of which is in full force and effect on the date
hereof.

I FURTHER CERTIFY that at a meeting of the Directors of the Corporation, duly
called and held, at which a quorum was present and voting (or by other duly
authorized corporate action in lieu of a meeting), the following resolutions
(the “Resolutions”) were adopted.

BE IT RESOLVED, that any one (1) of the following named officers, employees, or
agents of this Corporation, whose actual signatures are shown below:

NAMES

 

POSITION

 

ACTUAL SIGNATURES

 

 

 

 

 

Sue Cheung

 

VP Finance and CFO

 

/s/ Sue Cheung

 

 

 

 

 

Brian C. Faith

 

Chief Executive Officer

 

/s/ Brian C. Faith

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

acting for and on behalf of this Corporation and as its act and deed be, and
they hereby are, authorized and empowered:

Borrow Money.  To borrow from time to time from HERITAGE BANK OF COMMERCE
(“Bank”), on such terms as may be agreed upon between the officers, employees,
or agents of the Corporation and Bank, such sum or sums of money as in their
judgment should be borrowed, without limitation.

Execute Loan Documents.  To execute and deliver to Bank that certain First
Amendment to Amended and Restated Loan and Security Agreement dated as of
November 6, 2019 (the “Amendment”) and any other agreement entered into between
Corporation and Bank in connection with the Amendment.

Grant Security.  To grant a security interest to Bank in the Collateral
described in that certain Amended and Restated Loan and Security Agreement by
and between Borrower and Bank dated as of September 28, 2018 (as amended by the
Amendment and as may be further amended, restated or otherwise modified from
time to time (collectively the “Loan Documents”) which security interest shall
secure all of the Corporation’s Obligations, as described in the Loan Documents.

 

--------------------------------------------------------------------------------

 

Negotiate Items.  To draw, endorse, and discount with Bank all drafts, trade
acceptances, promissory notes, or other evidences of indebtedness payable to or
belonging to the Corporation or in which the Corporation may have an interest,
and either to receive cash for the same or to cause such proceeds to be credited
to the account of the Corporation with Bank, or to cause such other disposition
of the proceeds derived therefrom as they may deem advisable.

Letters of Credit.  To execute letter of credit applications and other related
documents pertaining to Bank’s issuance of letters of credit.

Corporate Credit Cards.  To execute corporate credit card applications and
agreements and other related documents pertaining to Bank’s provision of
corporate credit cards.

Further Acts.  In the case of lines of credit, to designate additional or
alternate individuals as being authorized to request advances thereunder, and in
all cases, to do and perform such other acts and things, to pay any and all fees
and costs, and to execute and deliver such other documents and agreements as
they may in their discretion deem reasonably necessary or proper in order to
carry into effect the provisions of these Resolutions.

BE IT FURTHER RESOLVED, that any and all acts authorized pursuant to these
resolutions and performed prior to the passage of these resolutions are hereby
ratified and approved, that these Resolutions shall remain in full force and
effect and Bank may rely on these Resolutions until written notice of their
revocation shall have been delivered to and received by Bank.  Any such notice
shall not affect any of the Corporation’s agreements or commitments in effect at
the time notice is given.

I FURTHER CERTIFY that the officers, employees, and agents named above are duly
elected, appointed, or employed by or for the Corporation, as the case may be,
and occupy the positions set forth opposite their respective names; that the
foregoing Resolutions now stand of record on the books of the Corporation; and
that the Resolutions are in full force and effect and have not been modified or
revoked in any manner whatsoever.

IN WITNESS WHEREOF, I have hereunto set my hand on November 6, 2019 and attest
that the signatures set opposite the names listed above are their genuine
signatures.

 

 

CERTIFIED AND ATTESTED BY:

 

 

 

 

 

 

 

 

 

By:

 

/s/ Sue Cheung

 

Name:

 

Sue Cheung

 

Title:

 

VP Finance and CFO

 

 

 